               Case 1:20-cv-10019-UA Document 1 Filed 11/23/20 Page 1 of 34




                             U NITED S TATES D ISTRICT C OURT
                           S OUTHERN D ISTRICT OF N EW Y ORK

Ivan To Man Pang


Write the full name of each plaintiff.                            _____CV_______________
                                                                  (Include case number if one has been
                                                                  assigned)
                  -against-                                            Do you want a jury trial?
Cushman & Wakefield
                                                                           ☐ Yes     ☐ No
1290 Avenue of Americas

New York, NY 10104, USA

Write the full name of each defendant. The names listed
above must be identical to those contained in Section I.



                 EMPLOYMENT DISCRIMINATION COMPLAINT


                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed with
   the court should therefore not contain: an individual’s full social security number or full birth
   date; the full name of a person known to be a minor; or a complete financial account number. A
   filing may include only: the last four digits of a social security number; the year of an individual’s
   birth; a minor’s initials; and the last four digits of a financial account number. See Federal Rule
   of Civil Procedure 5.2.




Rev. 3/24/17
          Case 1:20-cv-10019-UA Document 1 Filed 11/23/20 Page 2 of 34




I.     PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

Ivan                              To Man                   Pang
First Name                        Middle Initial           Last Name

85-15 Main Street, Apt# 10G
Street Address
Briarwood                                          NY                             11435
County, City                                       State                          Zip Code
917-940-8942                                       toman33@hotmail.com
Telephone Number                                   Email Address (if available)

B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. (Proper defendants under employment discrimination statutes are usually employers,
labor organizations, or employment agencies.) Attach additional pages if needed.

Defendant 1:      Anthony Ye (Citi Realty Services-Financial Manager)
                   Name
                  111 Wall St 17th Floor
                   Address where defendant may be served
                   New York                                  NY                       10005
                   County, City                              State                    Zip Code

Defendant 2:      William Carley (Citi Realty Services-Finance Director)
                   Name
                  111 Wall St 17th Floor
                   Address where defendant may be served
                   New York                                  NY                       10005
                   County, City                              State                    Zip Code




                                                                                                 Page 2
            Case 1:20-cv-10019-UA Document 1 Filed 11/23/20 Page 3 of 34




Defendant 3:
                   Scott Snow (Citi Account-Human Resources Manager)
                   Name
                   1290 Avenue of Americas
                   Address where defendant may be served
                    New York                         NY                  10104
                   County, City                      State               Zip Code

II.      PLACE OF EMPLOYMENT

The address at which I was employed or sought employment by the defendant(s) is:
C & W Group Frinancial - ( Citi Realty Services)
Name
8515 Main Street, #10G
Address
New York                                   NY                       10005
County, City                               State                    Zip Code

III.     CAUSE OF ACTION

A. Federal Claims

This employment discrimination lawsuit is brought under (check only the options below
that apply in your case):

       ☐ Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, for
         employment discrimination on the basis of race, color, religion, sex, or national
         origin

            The defendant discriminated against me because of my (check only those that
            apply and explain):

               ☐ race:              Chinese
               ☐ color:

               ☐ religion:

               ☐ sex:               Male
               ☐ national origin:




                                                                                    Page 3
         Case 1:20-cv-10019-UA Document 1 Filed 11/23/20 Page 4 of 34




    ☐ 42 U.S.C. § 1981, for intentional employment discrimination on the basis of race

            My race is:

    ☐ Age Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621 to 634, for
      employment discrimination on the basis of age (40 or older)

            I was born in the year:   1965
    ☐ Rehabilitation Act of 1973, 29 U.S.C. §§ 701 to 796, for employment
      discrimination on the basis of a disability by an employer that constitutes a
      program or activity receiving federal financial assistance

            My disability or perceived disability is:

    ☐ Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 to 12213, for
      employment discrimination on the basis of a disability

            My disability or perceived disability is:

    ☐ Family and Medical Leave Act of 1993, 29 U.S.C. §§ 2601 to 2654, for
      employment discrimination on the basis of leave for qualified medical or family
      reasons

B. Other Claims

In addition to my federal claims listed above, I assert claims under:

    ☐ New York State Human Rights Law, N.Y. Exec. Law §§ 290 to 297, for
      employment discrimination on the basis of age, race, creed, color, national
      origin, sexual orientation, military status, sex, disability, predisposing genetic
      characteristics, marital status

    ☐ New York City Human Rights Law, N.Y. City Admin. Code §§ 8-101 to 131, for
      employment discrimination on the basis of actual or perceived age, race, creed,
      color, national origin, gender, disability, marital status, partnership status,
      sexual orientation, alienage, citizenship status

    ☐ Other (may include other relevant federal, state, city, or county law):




                                                                                    Page 4
           Case 1:20-cv-10019-UA Document 1 Filed 11/23/20 Page 5 of 34




IV.     STATEMENT OF CLAIM

A. Adverse Employment Action

The defendant or defendants in this case took the following adverse employment
actions against me (check only those that apply):

      ☐ did not hire me

      ☐ terminated my employment

      ☐ did not promote me

      ☐ did not accommodate my disability

      ☐ provided me with terms and conditions of employment different from those of
        similar employees

      ☐ retaliated against me

      ☐ harassed me or created a hostile work environment

      ☐ other (specify):



B. Facts
State here the facts that support your claim. Attach additional pages if needed. You should
explain what actions defendants took (or failed to take) because of your protected
characteristic, such as your race, disability, age, or religion. Include times and locations, if
possible. State whether defendants are continuing to commit these acts against you.
Please see separate pages




As additional support for your claim, you may attach any charge of discrimination that you filed
with the U.S. Equal Employment Opportunity Commission, the New York State Division of
Human Rights, the New York City Commission on Human Rights, or any other government
agency.


                                                                                               Page 5
           Case 1:20-cv-10019-UA Document 1 Filed 11/23/20 Page 6 of 34




V.      ADMINISTRATIVE PROCEDURES
For most claims under the federal employment discrimination statutes, before filing a lawsuit,
you must first file a charge with the U.S. Equal Employment Opportunity Commission (EEOC)
and receive a Notice of Right to Sue.
Did you file a charge of discrimination against the defendant(s) with the EEOC or any
other government agency?

      ☐ Yes (Please attach a copy of the charge to this complaint.)

            When did you file your charge?       6/15/2019
      ☐ No

Have you received a Notice of Right to Sue from the EEOC?

      ☐ Yes (Please attach a copy of the Notice of Right to Sue.)

            What is the date on the Notice?         No date mentioned on the letter
            When did you receive the Notice?        9/3/2020
      ☐ No

VI.     RELIEF

The relief I want the court to order is (check only those that apply):

      ☐ direct the defendant to hire me

      ☐ direct the defendant to re-employ me

      ☐ direct the defendant to promote me

      ☐ direct the defendant to reasonably accommodate my religion

      ☐ direct the defendant to reasonably accommodate my disability

      ☐ direct the defendant to (specify) (if you believe you are entitled to money
        damages, explain that here)
       $100,000 including compensatory damages (including but not limited to lost
       wages, reduced earning capacity, lost employment benefits, emotional distress,
       humiliation, inconvenience and loss of enjoyment of life), liquidated damages,
       punitive damages, interest and costs.




                                                                                          Page 6
           Case 1:20-cv-10019-UA Document 1 Filed 11/23/20 Page 7 of 34




VII.    PLAINTIFF’S CERTIFICATION

By signing below, I certify to the best of my knowledge, information, and belief that:
(1) the complaint is not being presented for an improper purpose (such as to harass,
cause unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are
supported by existing law or by a nonfrivolous argument to change existing law; (3) the
factual contentions have evidentiary support or, if specifically so identified, will likely
have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Federal
Rule of Civil Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

11/27/2020
Dated                                                   Plaintiff’s Signature
Ivan                            To Man                  Pang
First Name                     Middle Initial           Last Name
8515 Main Street #10G
Street Address
Briarwood                                        NY                             11435
County, City                                    State                           Zip Code
917-940-8942                                            toman33@hotmail.com
Telephone Number                                        Email Address (if available)




I have read the attached Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
☐ Yes     ☐ No

       If you do consent to receive documents electronically, submit the completed form with your
       complaint. If you do not consent, please do not attach the form.




                                                                                                Page 7
              Case 1:20-cv-10019-UA Document 1 Filed 11/23/20 Page 8 of 34


                     United States District Court
                     Southern District of New York



    Pro Se (Nonprisoner) Consent to Receive Documents Electronically
Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

     1. Sign up for a PACER login and password by contacting PACER 1 at
        www.pacer.uscourts.gov or 1-800-676-6856;
     2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. 2 Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.
                                           IMPORTANT NOTICE
Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

         1. You will no longer receive documents in the mail;
         2. If you do not view and download your documents during your “free look” and
            within 15 days of when the court sends the e-mail notice, you will be charged for
            looking at the documents;
         3. This service does not allow you to electronically file your documents;
         4. It will be your duty to regularly review the docket sheet of the case. 3

1Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.
2You must review the Court’s actual order, decree, or judgment and not rely on the description in the email notice alone.
See ECF Rule 4.3
3The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.
                                     500 PEARL STREET | NEW YORK, NY 10007
                                 300 QUARROPAS STREET | WHITE PLAINS, NY 10601
                                          PRO SE INTAKE UNIT: 212-805-0175
rev. 2/9/15
              Case 1:20-cv-10019-UA Document 1 Filed 11/23/20 Page 9 of 34




                                CONSENT TO ELECTRONIC SERVICE
I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

       1. I have regular access to my e-mail account and to the internet and will check regularly for
          Notices of Electronic Filing;
       2. I have established a PACER account;
       3. I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
          Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
          copies of case filings, including motions, decisions, orders, and other documents;
       4. I will promptly notify the Court if there is any change in my personal data, such as name,
          address, or e-mail address, or if I wish to cancel this consent to electronic service;
       5. I understand that I must regularly review the docket sheet of my case so that I do not miss a
          filing; and
       6. I understand that this consent applies only to the cases listed below and that if I file
          additional cases in which I would like to receive electronic service of notices of documents, I
          must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:
       Note: This consent will apply to all cases that you have filed in this court, so please list all of
       your pending and terminated cases. For each case, include the case name and docket number
       (for example, John Doe v. New City, 10-CV-01234).




Ivan (To Man) Pang
Name (Last, First, MI)

8515 Main Street, #10G          Briarwood                NY                          11435
Address                         City                     State                      Zip Code

917-940-8942                                             toman33@hotmail.com
Telephone Number                                         E-mail Address

11/27/2020
Date                                                     Signature

Return completed form to:
Pro Se Intake Unit (Room 200)
500 Pearl Street
New York, NY 10007
           Case 1:20-cv-10019-UA Document 1 Filed 11/23/20 Page 10 of 34
 Facts


I was retaliated and discriminated by Cushman & Wakefield, the employment period which covered
March 1, 2014 to May 31, 2019. I believe I was discriminated again because of my age and gender.


I started at Cushman & Wakefield in March, 2014 when it received an assignment from CitiBank to
manage 1300+ properties in North America. For this endeavor there were only 5 people in the
financial team in New York City, 11 people in Account Payables team in Arizona and 600-700
people staffs working on the fields. I was one of the two Senior Accountant, one Staff Accountant, a
Manager and the Director in NYC. Everything needed to be built and setup at that time. My
responsibilities included setup budget, purchase order accrued, prepared financial statement and
vendor allocation. Because the project to outsource the Account Payables to India failed, I was
assigned to create and process all the national vendors' invoices in the first year. It covered 60% of
the total volume and 21% of gross paid of all the account payable transactions on the 1st year. I also
helped to save millions of dollars for processing invoices to chargeback CitiBank. Our team
eventually grew from 5 to 7 people at 2018. The assignment was very successful and earned a decent
profit.


From my start as Senior Accountant I was underpaid. The average salary for the position in
assignments of comparable size is in the range of $90,000 to $110,000. My initial starting salary was
$75,000. The hope was for my compensate to increase as reflection of my contributions, but I was
informed on multiple occasions that it would not be possible to raise my salary to the market
average. Further more I had the most responsibility on my team, including being responsible for
overseeing the training of new employees, which included all interns and temporary workers. Most
the time, I need to cover any of my colleagues when they were off.


I believe I was discriminated against because of unequal treatment compared with other employees.
In November 2018, the junior accountant Baynes, a white female, was transferred to our team in
2016. She received an initial raise of $10,000 for the transfer and received another pay increase from
$47,739 to $57,739. I am aware of this because I was involved in the payroll process. I asked
management for another salary evaluation to be adjusted to the market average, as they had done for
Baynes. However, Carley (Finance Director) denied my request and insisted Baynes’ salary below
market. I subsequently submitted a transfer request to Human Resources to transfer to other
assignment because I felt I was being treated differently due to my age, race and gender.


I believe there may be discrimination due to inconsistency between my assignments and
compensation. I was frequently assigned to train new employees, yet I was also told that I am an
underperformer. I was often assigned to new projects and tasks, and I have the highest workload out
of all on our team. In comparison, all the female workers on our team have received significant
salary increases and bonuses, especially the younger white females. Younger white females also
carry a lower workload and have received salary increases ranging from 19% to 36%, yet non-whites
           Case 1:20-cv-10019-UA Document 1 Filed 11/23/20 Page 11 of 34



have received salary increase ranging from 11% to 16%. (see salary comparison).



In March 2019, Carley and Ye asked me to a meeting. I met them in a large conference room where I
was told I was receiving a poor performance review for my work in 2018. I was shocked, as I had
received excellent performance reviews for the last three years and I had not been previously
informed that there were problems with my performance. I was in fact performing well, and this
performance review was inaccurate in several respects and appeared to be influenced by
discriminatory and/or retaliatory bias.


As a result of this review, I was required to have a meeting with Human Resources. Prior to having
this meeting, I sent an email to Lanciers (HR Manager) informing her of the performance review that
I had received for 2018. I conveyed concerns that the review was unjustified and that I was being
reprimanded in retaliation for raising protected concerns to Ye in November 2018. However,
Lanciers ignored my protected concerns and seemingly refused to address them. Shockingly, rather
than address my protected concerns, Lanciers stated that I needed to be put on a performance
improvement plan (PIP). Alarmed by this blatant retaliation and the ignoring of his protected
concerns, I escalated this email to Lanciers’ manager Laura Sheehan (“Sheehan”), who referred the
matter to the senior manager of employee relationships, Renae Stokke (“Stokke”).


As a result of this email, Stokke started an investigation into my concerns. Again, in what was a
clear pattern of retaliation, during this investigation, I was given much more work than usual by Ye,
seemingly in a discriminatory/retaliatory manner for causing the investigation to be started. For
example, I was given much more account payable work, having to reconcile to two months of
accounts payable work within a day’s timeframe. When Stokke concluded her investigation, with no
questioning of myself, Stokke concluded that there was nothing wrong on my performance review
and all the additional works during the time. When I asked for examples of my poor performance to
justify the poor performance review, Stokke was unable to give any examples to substantiate this
conclusion.


In or around the end of April 2019, I was given a “Memo of Expectation” that set out what the
Company asserted I had to do (without justification or substantiation) to improve my performance
and listed the alleged mistakes that I had made in the past year. A meeting was set with Scott Snow
(HR Manger), Ye, Carley and me. However, when we reviewed this memo, many of these supposed
mistakes had not actually occurred and, even if they had occurred, the mistakes were minor mistakes
and other younger, non-Asian coworkers and/or coworkers who had not raised concerns routinely
made similar mistakes and were not reprimanded. Furthermore, Ye had concocted false examples of
mistakes to justify my performance review. I was told I needed to sign this memo, or I would not be
allowed to go back to work. Given that this memo was full of false information, I again protested my
           Case 1:20-cv-10019-UA Document 1 Filed 11/23/20 Page 12 of 34



discriminatory and retaliatory treatment and refused to sign it and was therefore suspended from
work for this refusal.


As a result of not signing the memo, I was suspended. A meeting was to be set up to revisit the
accusations that were made in the memo. However, the meeting was never set up and never
occurred. During my suspension, the Company appeared to be searching for a pretextual excuse to
retaliate against me. There was another investigation done by Kifi Haque (the director of employee
relations). I was called during my leave and we went through the memo to determine the veracity of
the comments contained in it. Haque admitted that the information contained in the memo was in
fact inaccurate. The memo was revised to correct these inaccuracies.


During the investigation, the amount of work given to me was increased in a retaliatory manner. For
example, I was given the entire workload of another employee and expected to do it in less time than
would normally be assigned to this workload. Notably, this was in addition to my normal
responsibilities. Further, Ye would constantly ask me to go faster, even though I was completing the
work faster than the employee’s workload I had taken.


Due to this increased workload, I experienced increased anxiety, leading to grinding of my teeth at
night, causing me extreme pain. When I visited my doctor, I was told that I needed to take two weeks
off to recover from the pain and see a psychologist for my increased anxiety. As such, I requested
two weeks of personal vacation since I didn’t take any vacation on 2019. However, the company
informed me that I have to take FMLA instead of personal vacation for more than 3 days of my
sickness. Resulting to get less pay for FMLA leave, I decided to get back to work.


During my sick leave, I tried to collect all the works submitted to Anthony Ye (Manager) through
remote access to write email to Human Resource to show that I have no delay or decline
performance. I forwarded all those emails which do not include any federal tax ID or SS# to my
personal email account. Unfortunately, I did not have a chance to write the email to Human Resource
to prove my innocent but got terminated afterward.


When I returned from this leave, I found my Citibank email account was frozen, due to the
allegation that I was sending emails from Citibank account to my personal email account, a practice
that was allowed in the past. I had also never previously been told that this practice was not
allowed, and certainly not that it was an issue classified as serious misconduct. As a result of this
allegation, I was suspended from the Company again. Three days into my suspension, I was called
by Ye and told that I was terminated from this Company. Given the temporal proximity of this
termination to my raising protected concerns and the investigation into my protected concerns, it is
clear that my termination was due to retaliation.
           Case 1:20-cv-10019-UA Document 1 Filed 11/23/20 Page 13 of 34



Below are the timelines of my complaint:
•            Nov. 2018 - I requested salary increase based on a junior accountant got increase $10k
and got rejected.
•            12-28-18     Raised a question about my job issue with HR (I have email backup)
•            12-05-18     HR told me not much they can do and suggested me to apply internal
transfer. I sent her my resume.
•            03-10-19     Received my performance review for 2018 which indicated "Need
Improvement" and my 2017 review was "Very good Performance".
•            03-13-19     Contacted HR to rise a concern about my 2018 performance and looking for
help to transfer. (I have email backup)
•            03-18-19     Made a formal complaint about the 2018 review. (I have email backup)
•            03-21-18     Emailed HR an example about manager treated me unfair. (I have email
backup)
•            04-01-19     Received Email form HR saying no finding and suggest escalate to HR
director. (I have email backup)
•            04-04-19     Wrote formal complaint email to HR and cc colleagues. (I have email
backup)
•            The 2nd & 3rd week of April 2019 Employee Relations Senior Manager Renae Stokke
assigned to investigate my complaint by phone. I request the example of my mistakes or any kinds of
evidences about my poor performance during the phone meeting.
•            04-23-19     Renae called me back with no examples to provide and HR tried to schedule
meeting for my Improvement plan.
•            04-24-19     Renae emailed back regarding the result of investigation. (I have email
backup)
•            04-29-19     Meeting with Scott (HR manager), Anthony (my manager) and Bill
(director) went over Improvement plan and received "Memo of Expectation". We went over the
Memo and found that the memo wasn’t accurate and missing emails to support the memo. We agreed
to schedule another meeting to continue.      Bill and Anthony promised to provide supporting emails
before the next meeting. During this period, Scott told me that I was not allow to work until I sign
the memo.
•            05-01-19     Emailed Scott to rise the discrimination concern. (I have email backup)
•            2nd week of May 2019        Head of Employee Relations Kifi Haque contacted me
regarding discrimination concern.
•            05-09-19     Kifi emailed me discussed pay me severance to leave the company. (I have
email backup)
•            05-10-19     Kifi called me on the phone told me that management would like to apart me
from the employment.
•            05-13-19     Formally emailed HR regarding my discrimination concern. (I have email
backup)
           Case 1:20-cv-10019-UA Document 1 Filed 11/23/20 Page 14 of 34



•          05-16-19     Kifi emailed me to go back to work from the suspension. (I have email
backup)
•          05-28-19     Emailed myself all the jobs emails submitted to Manager in order for me to
write emails at home to prove I didn't have any attitude during the time. (I have email backup)
•          05-31-19     Got terminated from C&W because sending out emails contained protected
information.


I believe I was subjected to a severe and pervasive hostile work environment, denied transfers, paid
less and given lower pay in a discrimination manner due to my age and gender. I also believe
Cushman subjected me to a hostile and harassing work environment, reduced my pay, and/or fired
me in a retaliatory manner because I raised protected concerns regarding discrimination. I have
suffered and continue to suffer damages, including but not limited to lost wages, lost earning
capacity, lost employment benefits, emotional distress, humiliation, inconvenience, and loss of
enjoyment of life. I seek all damages to which I am entitled. I seek all damages to which I am
entitled, including compensatory damages (including but not limited to lost wages, reduced earning
capacity, lost employment benefits, emotional distress, humiliation, inconvenience and loss of
enjoyment of life), liquidated damages, punitive damages, interest and costs.


Appendix I – Salary Comparison 2014-2019
Appendix II – 2017 Year-end review
Appendix III – 2018 Year-end review
Appendix IV – EEOC Charge
Appendix V – Memo of Expectations 4-29-19
Appendix VI – Memo of Expectation(revise) 5-17-19
Appendix VII – EEOC – Notice of suit rights
Appendix VIII – EEOC – Dismissal Letter
Appendix IX – Job responsibilities
Appendix X – Note from manager indicate bonus cut
                                                             Case 1:20-cv-10019-UA Document 1 Filed 11/23/20 Page 15 of 34


                      Appendix I – Salary Comparison 2014-2019

                                                                                              2014                            2015                             2016                           2017                           2018
Name                  Title                     Age             Race/Gender                   Salary                Bonus              Salary         Bonus           Salary          Bonus          Salary          Bonus          Salary
YE,ANTHONY            Financial Manager         late 30's       Chinese/Male                  115,000.00              30,000.00      130,000.00      40,000.00    136,500.00      45,000.00      143,325.00      50,000.00      146,191.00
HUYNH,WINNIE L.       Senior Accountant         early 40's      Chinese/Female                 77,500.00               5,000.00       81,000.00       8,000.00        83,838.00   11,000.00          86,770.00       9,500.00       89,809.00
PANG,TO MAN           Senior Accountant         54              Chinese/Male                   75,000.00               3,750.00       77,250.00       8,000.00        79,954.00   11,000.00          82,750.00       9,000.00       84,820.00
CARLEY, III,WILLIAM   Finance Director          mid 50's        White/Male                    150,000.00              50,000.00      175,000.00      80,000.00    187,304.00      80,000.00      192,900.00      95,000.00      200,640.00
PAUL,SHELLY           Account Payable Manager   late 40's       White/Female                   85,000.00               9,000.00       90,000.00      10,000.00        94,506.00   11,000.00          99,230.00   10,000.00      102,209.00
BOVE,LAURA M.         Financial Analyst         late 30's       White/Female                                                          80,000.00      11,000.00        87,000.00   15,000.00          91,350.00   10,000.00          95,004.00
BAYNES,CHRISTINE N.   Junior Accountant         late 20's       White/Female                                                          35,000.00       2,000.00        45,000.00       2,500.00       46,575.00       5,600.00       47,739.00
RAMIREZ,LINA X.       Accountant                late 30's       Dominican Republic/Female      68,000.00               2,000.00       70,000.00       3,000.00        72,141.00       5,000.00       74,300.00       8,000.00       75,605.00




                                                                                                         1st Year                             2nd Year                     3rd Year                       4th Year                       5th Year
                                                                                            % Increase              Bonus %          % Increase      Bonus %      % Increase      Bonus %        % Increase      Bonus %        % Increase      Bonus %
YE,ANTHONY            Financial Manager                         Chinese/Male                      13.04%                 26.09%              5.00%       30.77%           5.00%        32.97%            5.00%        34.89%            2.00%
HUYNH,WINNIE L.       Senior Accountant                         Chinese/Female                       4.52%                6.45%              3.50%        9.88%           3.50%        13.12%            3.50%        10.95%            3.50%
PANG,TO MAN           Senior Accountant                         Chinese/Male                         3.00%                5.00%              3.50%       10.36%           3.50%        13.76%            3.50%        10.88%            2.50%
CARLEY, III,WILLIAM   Finance Director                          White/Male                        16.67%                 33.33%              7.03%       45.71%           2.99%        42.71%            2.99%        49.25%            4.01%
PAUL,SHELLY           Account Payable Manager                   White/Female                         5.88%               10.59%              5.01%       11.11%           5.00%        11.64%            5.00%        10.08%            3.00%
BOVE,LAURA M.         Financial Analyst                         White/Female                             -               13.75%              8.75%       13.75%           5.00%        17.24%            5.00%        10.95%            4.00%
BAYNES,CHRISTINE N.   Junior Accountant                         White/Female                                              5.71%          28.57%           5.71%           3.50%          5.56%           3.50%        12.02%            2.50%
RAMIREZ,LINA X.       Accountant                                Dominican Republic/Female            2.94%                2.94%              3.06%        4.29%           2.99%          6.93%           2.99%        10.77%            1.76%




                                                                                            Over All %         Over All Bonus         # of Yrs
YE,ANTHONY            Financial Manager                         Chinese/Male                      27.12%             165,000.00          5
HUYNH,WINNIE L.       Senior Accountant                         Chinese/Female                    15.88%              33,500.00          5
PANG,TO MAN           Senior Accountant                         Chinese/Male                      13.09%              31,750.00          5
CARLEY, III,WILLIAM   Finance Director                          White/Male                        33.76%             305,000.00          5
PAUL,SHELLY           Account Payable Manager                   White/Female                      20.25%              40,000.00          5
BOVE,LAURA M.         Financial Analyst                         White/Female                      18.76%              36,000.00          4
BAYNES,CHRISTINE N.   Junior Accountant                         White/Female                      36.40%              10,100.00          3
RAMIREZ,LINA X.       Accountant                                Dominican Republic/Female         11.18%              18,000.00          5
 Appendix II – Case
               2017 1:20-cv-10019-UA
                    Year-end review                    Document 1 Filed 11/23/20 Page 16 of 34
Ivan Pang                                                                                                  Year End 2017
Client Accounting Professional II                                          Organization: GOS - Tri-State - Finance (Anthony Ye)
Manager: Anthony Ye                                                       Location: B - USA - NY - New York - 388 Greenwich St
                                                                                                                     (citcmony)
Evaluated By: Anthony Ye                                                                                 01/01/2017 - 12/31/2017


Overall
Manager Overall Evaluation
  Rating:              Very Good Performance
  Comment:             Ivan is a very hard working employee. He always finish his works and projects quickly and correctly.
                       During the last 4 years of working with him, he grew a lot with paid more attention to detail and not rush
                       to finish his works. There are still some responsibilities that we like to transfer to Ivan but due to
                       additional RFP and audit requests we were not able to. We will move these to 2018 objectives.

Employee Overall Evaluation
  Comment:


Goals
  Review all the allocation vendor invoice uploads.

  •    To check and verity the building code and amount of all the invoices.
  •    Distribute the reconciled monthly expense to the sub-regions and ask them to acknowledge approval of the charges in
       order to release payments.

  Due Date:     02/28/2018          Status:   3 - In Progress     Completion Date:

  Category:     Financial

  Manager Evaluation                                             Employee Evaluation
  Comment:        This is still an on going process. Ivan still    Comment:
                  preparing allocation uploads while Shelly is
                  out. I will like to transfer my monthly vendor
                  allocation review to him and approval of
                  allocation invoice by the FMs. However, due
                  to RFP and audit request we are not able to
                  transfer some of the responsibilities. This will
                  be one of our 2018 objectives.


  Train and follow-up with Christine Baynes to take over Above Baseline invoicing

  Christine has accounting background who works on the site office but help out two days a week with our team.

  Due Date:     06/30/2016          Status:   4 - Successfully    Completion Date:     06/30/2016
                                              Completed

  Category:     Financial

  Manager Evaluation                                             Employee Evaluation
  Comment:        Completed and transferred to Christine          Comment:
                   Case 1:20-cv-10019-UA Document 1 Filed 11/23/20 Page 17 of 34
 Turn over recording cash receipts to Christine Baynes

 Check the bank and record all the deposits from Citigroup both BAU and OOS daily.

 Due Date:   12/31/2017           Status:   4 - Successfully   Completion Date:   10/31/2017
                                            Completed

 Category:   Financial

 Manager Evaluation                                            Employee Evaluation
 Comment:      Ivan trained Christine how to enter the         Comment:
               receipts correctly and how to match the Citi
               payment to make sure all the funding from
               Citi are applied correctly. Completed and
               transferred to Christine.


 Update and maintain a full month-over-month roll-forward schedule for ABM and C&W Facility
 Services Contract cleaning

 •   Cleaning costs of each sites match to sourcing department.
 •   Have the vendor provide written explanation of month-over-month variances by properties.

 Due Date:   12/31/2017           Status:   4 - Successfully   Completion Date:   11/15/2017
                                            Completed

 Category:   Financial
 Target:                100.00%
 Actual:                100.00%

 Manager Evaluation                                            Employee Evaluation
 Comment:      Ivan created and maintained this ABM and      Comment:
               C&W Service cleaning costs schedule for
               2017. It was a little messy at the beginning
               with mismatch sites. The schedule is now
               current and up to date. Bill and I use it to
               review and analysis our contract cleaning
               costs. We can also review the monthly billing
               variance as well. Good job.


      Section Summary

Manager Evaluation                                             Employee Evaluation
Comment:                                                       Comment:
    Appendix IIICase
                 – 2018  Year-end review
                     1:20-cv-10019-UA  Document 1                     Filed 11/23/20 Page 18 of 34
Ivan Pang                                                                                                 Year End 2018
Client Accounting Professional II                                          Organization: GOS - Tri-State - Finance (Anthony Ye)
Manager: Anthony Ye                                                      Location: B - USA - NY - New York - 388 Greenwich St
                                                                                                                    (citcmony)
Evaluated By: Anthony Ye                                                                                01/01/2018 - 12/31/2018


Overall
Manager Overall Evaluation
  Rating:              Needs Improvement
  Comment:             With our new contract with Citi this year, there have been a lot more requests from the client and C&W
                       Corp. Everyone is working very hard and helping others. Ivan helped out on some of the requests.
                       However, he needed some interpretation on few requests. He also asked to defer 1 request to
                       Christine. In the coming year, we will hire 1 more accountant to ease some of our work loads. We will
                       also create a finance calendar for everyone individually. so, everyone will know what to do daily and
                       monthly.

Employee Overall Evaluation
  Comment:             I had been given additional new tasks plus a lot of ad hoc projects during the past year. I believe we
                       need to review my work load again.


Goals
  Allocation vendor trending report

  Create trending report for major allocation vendor to check the changes of monthly service fee. Follow-up with the site if
  there is any change.

  Due Date:     11/30/2018          Status:   4 - Successfully   Completion Date:     10/31/2018
                                              Completed

  Category:     Financial
  Target:                100.00%
  Actual:                100.00%

  Manager Evaluation                                             Employee Evaluation
  Comment:        Ivan started the trending report for all the  Comment:
                  allocation vendors. However, he needs
                  reminder to update them on a monthly basis.
                  I have been using this trending reports to
                  review the monthly allocation vendor invoices
                  and it's a great tool for me to review the
                  invoices.


  Payroll variance report

  Create weekly payroll variance report for actual vs budget hours and send it to the site manager to review. We will also
  send the monthly and Year-To-Date report sum up with hours and dollar amount in all paid period send it to the site to
  review.

  Due Date:                         Status:   4 - Successfully   Completion Date:     11/30/2018
                  Case 1:20-cv-10019-UA Document 1 Filed 11/23/20 Page 19 of 34
                                        Completed

 Category:   Financial
 Target:                100.00%
 Actual:                80.00%

 Manager Evaluation                                          Employee Evaluation
 Comment:      Ivan created these payroll reports all by      Comment:
               himself. however, the reports still need some
               minor touch up before we can
               distribute them to the directors. He also need
               to keep up with the monthly updates.


      Section Summary

Manager Evaluation                                           Employee Evaluation
Comment:     Ivan worked closely with me to create the new   Comment:
             payroll reports and the allocation vendor
             trending reports this year. However, he needs
             reminder to update the reports every month.
             He also needs reminder for Bill's monthly AP
             and JE reports. We are trying to
             create individual finance calendar for
             everyone. So, they can refer to the calendar
             for their daily and monthly to do list.
 Appendix IV – EEOC Charge
                 Case 1:20-cv-10019-UA Document 1 Filed 11/23/20 Page 20 of 34

EEOC Form 5(11/09)

                        CHARGE OF DISCRIMINATION                                                               Charge Presented To:              Agency(ies) Charge No(s):
                This form is affected by the Privacy Act of 1974. See enclosed Privacy Act                             FEPA
        '              Statement and other information before completing this form.
                                                                                                                   X   EEOC                             520-2019-03163
                                                           New York State Division Of Human Rights                                                                             and EEOC
                                                                               State or local Agency, if any
Name (indicate Mr., Ms., Mrs.)                                                                                         Home Phone (Incl. Area Code)                       Date of Birth

Mr. To Man Pang
Street Address                                                                        City, State and ZIP Code

8515 Main Street, #10G,                                                               Briarwood, NY 11435


Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That I Believe
Discriminated Against Me or Others. (If more than two, list under PARTICULARS below.)
Name                                                                                                                   No. Employees, Members       Phone No. (Include Area Code)
                                                                                                                       4 -o       .46. -i.
CUSHMAN & WAKEFIELD                                                                                                       .4        9e
                                                                                                                                       Iheir.s=3
Street Address                                                                        City, State and ZIP Code

1290 Avenue of the Americas,                                                          New York, NY 10104

Name                                                                                                                    No. Employees, Members      Phone No. (Include Area Code)

     C T -1- I 9        VOLL p                                                                                         . 06., 000 -1-
Street Address                                                                        City, State and ZIP Code
                                                       ,

     3      Eg         6re1.34            0h       c,4,                               Nei3O 'A(1c-i Auy" t oot3
DISCRIMINATION BASED ON (Check appropriate box(es).)                                                                            DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                                      Earliest              Latest

    X       RACE                 COLOR            X        SEX             RELIGION                 NATIONAL ORIGIN                                                    05-10-2019
            X     RETALIATION            X     AGE               DISABILITY           7       GENETIC INFORMATION

                           OTHER (Specify)                                                                                                X      CONTINUING ACTION

THE PARTICULARS ARE (If additional paper is needed, attach extra sheet(s)):




                                                                                                                                                      c.)
                                                                                                                                                      -- j            c.....      --:-..)
                                                                                                                                                                      5,-
                                                                                                                                                                       ;.         rn
                                                                                                                                                                                        ,
                                                                 SEE ATTACHED                                                                       -..... ill     4-`--         ,:,:,!
                                                                                                                                                   . " • '11      -
                                                                                                                                                        E.)       l.0                ;
                                                                                                                                                  ,3
                                                                                                                                                 ---i
                                                                                                                                                                 70

                                                                                                                                                 -1              ••




I want this charge filed with both the EEOC and the State or local Agency, if any. I                NOTARY - When necessary for State and Local Agency Requirements
will advise the agencies if I change my address or phone number and I will
cooperate fully with them in the processing of my charge in accordance with their
procedures.                                                                                         I swear or affirm that I have read the above charge and that it is true to
I declare under penalty of perjury that the above is true and correct.                              the best of my knowledge, information and belief.
                                                                                                    SIGNATURE OF COMPLAINANT


                                                                 ••••
                                                                                                                                                                               fi-s--/ 7v (7
  6frl'?
                                                                                                    SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE 6
                                                                                                    (month, day, year)

                Date                                                      '.7
                                                     Charging Party Signatur
                                                                                                                                        KITTY SO
                                                                                                                             Notary Public, State of New York
                                                                                                                                   No. 01E06159671
                                                                                                                               Qualitied in Queens County ., >
                                                                                                                            Commission Expires Jan. 22, 2O-0"
              Case 1:20-cv-10019-UA Document 1 Filed 11/23/20 Page 21 of 34



I would like to file a Charge of Discrimination regarding my employment at Cushman & Wakefield
and Citigroup, which covered March 1, 2014 to May 31, 2019. I believe I was discriminated again
because of my ago, gender and race.

I started at Cushman & Wakefield in 2014 when it received an assignment from CitiBank to manage
1300+ properties in North America. For this endeavor there were only 5 people in New York City
and Account Payables team in Arizona. I was one of the two Senior Accountant, one Staff
Accountant a Manager and the Director in NYC. Everything needed to be built and setup at that
time. My responsibilities included setup budget, purchase order accrued, prepared financial
statement and payroll entries. Because the project to outsource the Account Payables to India failed,
I was assigned to create and process all the national vendors' invoices in the first year. It covered
60% of the total volume and 21% of gross paid of all the account payable transactions on the 1st
year. I also helped to save millions dollars for processing invoices to chargeback CitiBank. Our team
eventually grew to 7 people at 2018. The assignment was very successful and earned a decent profit.

From my start as Senior Accountant I was underpaid. The average salary for the position in
assignments of comparable size is in the range of $90,000 to $110,000. My initial starting salary was
$75,000. The hope was for my compensate to increase as reflection of my contributions, but I was
informed on multiple occasions that it would not be possible to raise my salary to the market
average.

I believe I was discriminated against because of unequal treatment compared with other employees.
In November 2018, the newest junior accountant, a white female, was transferred to our team in
2016. She received an initial raise of $10,000 for the transfer and received another pay increase from
$47,739 to $57,739. I am aware of this because I was involved in the payroll process. I asked
management for another salary evaluation to be adjusted to the market average but was declined
again. I subsequently submitted a transfer request to Human Resources to transfer to other
assignment.

In March, I was issued an Improvement Plan as a result of my 2018 performance review. Prior to
this, I was never given any verbal or written communication regarding poor performance. The
Improvement Plan provided inaccurate examples and the company agreed to revise it but it still was
inaccurate. After receiving the Improvement Plan, I was assigned extra work that outside of my
normal responsibilities to assist another employee who had not completed an assignment, which was
two months overdue; I was given a very short time frame to complete the work, and I believe this is
unfair and management potentially set me up for underperformance.                              KITTY SO
                                                                                     Notary Public,
                                                                                                State of New York
                                                                                         No. 01S06159671
I submitted a letter of complaint to the Human Resources about the potential  discritniewfto ihiusgasnC.o2u2n% 2.
oldest employee and the only Asian male on my team of six staff under the director. The salary            CV/ ))
increase and bonuses that I receive were consistently the lowest out of the team, except for one other
staff accountant who does not have a college degree and is already maxed out in her salary level.

I believe there may be discrimination due to inconsistency between my assignments and
compensation. I was frequently assigned to train new employees, yet I was also told that I am an
underperformer. I was often assigned to new projects and tasks, and I have the highest workload out 01,
of all on our team. In comparison, all the female workers on our team have received significant
salary increases and bonuses, especially the white females. White females also carry a lower
workload. White females on the team have received salary increases ranging from 19% to 36%, yet
non-whites have received salary increase ranging from 11% to 16%.

I was terminated from Cushman & Wakefield shortly after I submitted the letter of complaint to the
              Case 1:20-cv-10019-UA Document 1 Filed 11/23/20 Page 22 of 34



Human Resources because of the claim that I transmitted confidential e-mails to parties external to
the company; this claim is false. My belief is that as I became vocal with direct management and
central Human Resources about the history of unequal treatment, I was subsequently put in
situations which would cause underperformance, thereby providing an undue cause to be terminated.

I formally submit this Charge of Retaliation and Discrimination to the EEOC for investigation.




                                                              KITTY SO
                                                   Notary Public, State of New York
                                                         No. 01S06159671
                                                     Qualified in Queens County
                                                  Commission Expires Jan. 22, 202
Case 1:20-cv-10019-UA Document 1 Filed 11/23/20 Page 23 of 34
                    Appendix V – Memo of Expectations 4-29-19
Case 1:20-cv-10019-UA Document 1 Filed 11/23/20 Page 24 of 34
Case 1:20-cv-10019-UA Document 1 Filed 11/23/20 Page 25 of 34
Appendix VICase
            – Memo of Expectation(revised)
                1:20-cv-10019-UA           5-17-19
                                     Document    1 Filed 11/23/20 Page 26 of 34




 TO:       IVAN PANG, SR. ACCOUNTANT
 From:     Anthony Ye, Finance Manager
           Bill Carley, Director of Finance
 CC:       Personnel File
           Scott Snow, HRBP
 Date:     Friday, May 17, 2019
 Re:       Memo of Expectations


 Ivan,

 You are a valued member of the Accounting team. When you are working hard, productive and positively,
 your work meets our expectations.

 However, since the incident in November of last year, where you used confidential pay information about
 another employee to ask for a compensation increase for yourself, your overall attitude drastically
 changed; you have become very negative, your work product has had a high number of errors, and you
 have pushed back on every request made of you. Additionally, when we’ve tried to give you constructive
 feedback, you have been unable to control your emotions and your outbursts towards management has
 been unacceptable.

 In order for you to continue your employment with Cushman & Wakefield, your unprofessional behavior
 and performance issues must cease immediately. I need to be very clear on this point; In the event
 that the below expectations and performance issues are not improved immediately, your
 employment relationship with Cushman & Wakefield may be terminated. It is expected that good
 performance and professional behavior will be sustained on an ongoing basis.


 o     Work Related Errors & Attention to Detail – There are consistent and repeated errors on regular
       and expected job tasks. When you send work to management with errors, we have to take the time to
       carefully review your work and send it back to you to correct; this had led to doubts that your work is
       accurate. This is inefficient and unacceptable at your level as Senior Accountant.

           o   On 10/31/18, I asked you to record the transfer from Agency to Principle bank account with
               specific GL accounts, and you entered this incorrectly.
           o   On 11/19/18, we spoke about your performance and the mistakes that were occurring. The
               issue with Brad’s CW Service email request. After Bill initially made the request and offered
               feedback that it was done incorrectly. I also explained what was needed. Although you re-did
               the project but still missing information from the request email. We also discussed errors in
               the data entry for the GL accounts during this conversation.
           o   On 12/21/18, I asked you to record the funds transferred to C&W Corp, and this was entered
               incorrectly.
           o   On 1/24/19, I asked you to record two wire transfers to C&W Corp. One of the transfers was
               entered incorrectly and the second transfer was missed completely.
           o   Another example from would be the invoices for Verizon Wireless. On 3/28/19, I pointed out
               that the invoices were uploaded incorrectly, and you responded, saying that the error was “no
               big deal.”




                                                     Page 1
            Case 1:20-cv-10019-UA Document 1 Filed 11/23/20 Page 27 of 34




    It is an expectation that work is completed with a high level of attention to detail, reviewed for
    errors before submitting to supervisors, and the number of errors in work product are kept to
    a minimum.




o   Meeting Deadlines – Deadlines are consistently missed.

        o    For January 2019 and February 2019 financial reports, there were issues with month-end
             financial reports, which are needed to support the operation and the finance team. In
             January, the payable trade report was done incorrectly (Capitol and CMS should be
             combined into one top ten vendor). And in February, the payable trade report was off by $1m
             due to missing invoices from the previous month.
        o    When we met on 3/14/19 to discuss your 2018 Performance Review, we discussed the
             allocation trending report that was missing updates for the last three months. While you
             stated the reports were updated regularly, I explained that no one on the team was aware of
             or had access to the updated reports. You then acknowledged that the reports were only
             saved to your local drive instead of sharing with the team.
        o    On 3/27/19, when reviewing the daily bank activities for TD Bank, there were two cash
             receipts from Citigroup that were not recorded in Yardi, which resulted in the cash balance
             being understated. Again, it is critical to partner closely with Christina on these items.


    It is an expectation that all deadlines are met on time and are not missed.




o   Following Directives – You struggle with following directions related to instructions and directives
    given to you by management, and often argue with your supervisor’s directions and feedback.

        o    You are unwilling to pitch in and help to cover a teammate’s work when someone is out. You
             have continually told me to give the work to someone else, which is unacceptable. For the
             tasks that you do complete, you are taking an excessive amount of time to complete the
             work. You seem to view my direction as suggestions and it appears you do not respect my
             experience and guidance.
        o    On 12/14/18, I asked you to help review the weekly funding request from ProKarma, and
             even visited your office to demonstrate how it should be done. You responded by asking if
             you would be responsible going forward, and suggesting I re-assign this work to Christine.
        o    On 3/12/19, I asked you to help accrue four invoices into February for the fiscal year-end
             close. You took it upon yourself to split the work and save half for the next day. 3/12 was the
             last day for us to post the entries, so your delay created extra work for the team to meet the
             deadline and avoid any negative financial impact.

    It is an expectation of this role that directions related to job tasks are followed and completed
    in a timely and professional manner.



o   Professional Behavior – You get frustrated and angry frequently, especially when you are receiving
    feedback from management, asked to perform a task or if management is asking questions or getting
    clarification on work you’ve submitted.



                                                  Page 2
             Case 1:20-cv-10019-UA Document 1 Filed 11/23/20 Page 28 of 34




         o    You have displayed an indifferent attitude about your mistakes (3/28/19 email, where you
              said, “no big deal” about correcting an error).
         o    Management faces an email-war with you on every single task asked of you to perform. You
              will oftentimes ask for someone else to be assigned the task, which is unacceptable.
         o    You have not displayed the “team player” attitude that we expect of a Senior Accountant.
         o    Your actions are very hostile towards management in face-to-face meetings. You
              aggressively deny anything we say. Your demeanor and body language are defiant and
              condescending, including rolling your eyes and snorting in a derisive way towards what we
              say; you show no interest in what we have to say.
         o    Additionally, as part of your job functions, you have access to sensitive and confidential
              payroll and salary information. You used confidential information regarding a peer to argue
              your request for a pay increase. It is inappropriate for you to use the information you have
              access to in the normal functions of your role for your personal purpose. We make all
              compensation decisions based on overall job performance and will not further discuss
              another employee’s compensation.

    It is an expectation that a professional demeanor and behavior is maintained at all times and
    an appropriate sound level is maintained for an office environment. Insubordination will be not
    tolerated.


Summary of Expectations Going Forward to Continue Employment:

    1.   Thorough review and attention to detail on all job tasks to eliminate errors.
    2.   All deadlines are met; work is submitted on time, all the time.
    3.   All directions from supervisor are followed without pushback.
    4.   Professional behavior is maintained at all times.
    5.   Complete all job responsibilities from job description and work tasks lists. Other duties,
         responsibilities and activities may change or be assigned at any time with or without notice. The
         job description and tasks list are not designed to cover or contain a comprehensive list of
         activities, duties or responsibilities that are required of the employee. Other duties,
         responsibilities and activities may change or be assigned at any time with or without
         notice.

 Ivan, it is important for you to know that we are here to help you be successful, but you must be willing to
take ownership of the feedback that is being provided.

If you would like to speak with someone outside of work regarding this incident or any other personal
issues please consider contacting Managed Health Network, Inc. (MHN), Cushman & Wakefield’s free
and confidential third-party Employee Assistance Program (“EAP”) provider. The telephone number for
MHN is 1-844-523-3364. You may also explore more about this confidential service by visiting their
website at:

         mhn.advantageengagement.com
         Register with the company code: cushwake




                                                    Page 3
               Appendix VII – EEOC – Notice of suit rights
                        Case 1:20-cv-10019-UA Document 1 Filed 11/23/20 Page 29 of 34
EEOC Form 161 (11/16)                    U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS
To:    To Man Pang                                                                    From:     New York District Office
       8515 Main Street, #10G                                                                   33 Whitehall Street
       Briarwood, NY 11435                                                                      5th Floor
                                                                                                New York, NY 10004


                            On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No.                                 EEOC Representative                                                   Telephone No.

                                                D. Young,
520-2019-03163                                  Investigator                                                          (929) 506-5309
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
                 The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

                 Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

                 The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

                 Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
                 The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                 information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
                 The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

                 Other (briefly state)



                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                     On behalf of the Commission




                                                                             Dey
Enclosures(s)                                                                                                               (Date Mailed)
                                                                    Judy A. Keenan,
                                                                    District Director
cc:        Attn.: Blythe Lovinger                                                    Attn.: Mr. Trevor Brice, Esq.
           Director of Human Resources                                               LAW OFFICE OF WYATT & ASSOCIATES, PLLC
           CUSHMAN & WAKEFIELD                                                       63 Eerald Street, PMB #: 603
           1290 Avenue of the Americas                                               Keene, NH 03431
           New York, NY 10104
                      Case 1:20-cv-10019-UA Document 1 Filed 11/23/20 Page 30 of 34
Enclosure with EEOC
Form 161 (11/16)
                                             INFORMATION RELATED TO FILING SUIT
                                           UNDER THE LAWS ENFORCED BY THE EEOC
                               (This information relates to filing suit in Federal or State court under Federal law.
                      If you also plan to sue claiming violations of State law, please be aware that time limits and other
                             provisions of State law may be shorter or more limited than those described below.)

                                       Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS               --
                                       the Genetic Information Nondiscrimination Act (GINA), or the Age
                                       Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice , and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.
Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUIT RIGHTS               --   Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the al leged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 – not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION --                     Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                             --   All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                  IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
                  Case 1:20-cv-10019-UA Document 1 Filed 11/23/20 Page 31 of 34




Enclosures(s)


cc:
       Blythe Lovinger


       ,
         Appendix VIII – EEOC – Dismissal Letter
         Case 1:20-cv-10019-UA Document 1 Filed 11/23/20 Page 32 of 34

              U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                             New York District Office
                                                                              33 Whitehall Street, 5th Floor
                                                                               New York, NY 10004-2112
                                                                   For General Information: (800) 669-4000
                                                                                     TTY: (800)-669-6820



Mr. To Man Pang
8515 Main Street, #10G
Briarwood, NY 11435


Re:    To Man Pang v. Cushman & Wakefield
       EEOC Charge No. :520-2019-03163

Dear Ms. Pang:

The Equal Employment Opportunity Commission (hereinafter referred to as the "Commission"),
has reviewed the above-referenced charge according to our charge prioritization procedures.
These procedures, which are based on a reallocation of the Commission's staff resources,
apply to all open charges in our inventory and call for us to focus our limited resources on those
cases that are most likely to result in findings of violations of the laws we enforce.

In accordance with these procedures, we have examined your discrimination charge based
upon the information and evidence you submitted.

Based on an analysis of the information submitted by both parties in this matter, the
Commission is unable to conclude that the information obtained establishes violations of the
Federal Laws enforced by this agency. Therefore, your charge will be dismissed. This does not
certify that the Respondent is in compliance with the statutes. No finding is made as to any
other issue that might be construed as having been raised by this charge.

The Commission’s processing of this charge has been concluded. Included with this letter is
your Notice of Dismissal and Right to Sue. Following this dismissal, you may only pursue this
matter by filing suit against the Respondent named in the charge with 90 days of receipt of said
notice. Otherwise, your right to sue will be lost.

Please contact investigator Young at (929) 506 - 5309 if you have any questions.

Sincerely,


                         Dey
_________________for                                 ____________
Judy Keenan                                          Date
District Director

cc
Attn.: Mr. Trevor Brice, Esq.
LAW OFFICE OF WYATT & ASSOCIATES, PLLC
63 Eerald Street, PMB #: 603
Keene, NH 03431
                 Case 1:20-cv-10019-UA Document 1 Filed 11/23/20 Page 33 of 34

Appendix IX – Job responsibilities

Daily/Weekly
Upload JE & Payroll from Winnie
Review OOGMP charges from Christine
Prepare JE for bank charges, wire transfer and fund request
Checking Canadian Bank activities

Monthly
Perpare accruals of open PO for all regions
Financial package for Bill - Trade Payables, Top 20 Vendor, Accrued Expenses and Demand PO
reports for both Canada and US.
Allocation vendor tending reports - ABM, BrightView, Thomas & Metts, Pest Elimination,
Terminix, Simplex, Otis VJ Kearney and C&W Service.
Cleaner & Engineer PR tending report - all employees for all paid period and rollup summary
Perpare Verizon invoices with names and building codes allocations upload for 12 accounts
Perpare P-card statement with names, acounts and building codes allocations upload
Prepare allocation vendor accrue upload for missing invoices and invoices without PO.
Soild Waste invoices accrue and prepare upload from Citi
Snow removal accruals for snow seasons
Generate Open PO reports and send out to all three regions
Enter all the Citi monthly charges
Perpare cleaning analyze review
Enter allocation vendor discount
Perpare accruals for No PO invoices

Annually
Prepare annual budgets and upload

Ad hoc projects
Prepare PR upload when Winnie is on vacation
Review allocation vendor monthly invoice upload when Anthony is on vacation
Enter daily deposit when Christine is out.
Enter manual check when Lina is out.
Audit projects
       Case 1:20-cv-10019-UA Document 1 Filed 11/23/20 Page 34 of 34

Appendix X – Note from manager indicate bonus cut
